Exhibit 10.18

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

EXECUTIVE EMPLOYMENT AGREEMENT, effective as of January 1, 2005, by and between
MERISTAR HOSPITALITY CORPORATION, a Maryland corporation (the “Company”),
MERISTAR HOSPITALITY OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(the “Partnership”), and BRUCE G. WILES (the “Executive”), an individual
residing at 1800 North Oak Street, #1407, Arlington, VA 22209.

 

The Company and the Partnership desire to employ the Executive in the capacity
of President and Chief Operating Officer and the Executive desires to be so
employed, on the terms and subject to the conditions set forth in this agreement
(the “Agreement”);

 

Now, therefore, in consideration of the mutual covenants set forth herein and
other good and valuable consideration the parties hereto hereby agree as
follows:

 

1. Employment Term. The Company and the Partnership each hereby employ the
Executive, and the Executive agrees to be employed by the Company and the
Partnership, upon the terms and subject to the conditions set forth herein, for
a term of three (3) years, commencing on January 1, 2005 (the “Commencement
Date”), unless terminated earlier in accordance with Section 5 of this
Agreement; provided that such term shall automatically be extended from time to
time for additional periods of one calendar year from the date on which it would
otherwise expire unless the Executive, on one hand, or the Company and the
Partnership, on the other, gives notice to the other party or parties prior to
such date that it elects to permit the term of this Agreement to expire without
extension on such date. (The initial term of this Agreement as the same may be
extended in accordance with the terms of this Agreement is hereinafter referred
to as the “Term”).

 

2. Positions: Conduct.

 

(a) During the Term, the Executive will hold the titles and offices of, and
serve in the positions of, President and Chief Operating Officer of the Company
and the Partnership. The Executive shall undertake the responsibilities and
exercise the authority customarily performed, undertaken and exercised by
persons situated in similar executive capacities, and perform such other
specific duties and services (including service as an officer, director or
equivalent position of any direct or indirect subsidiary without additional
compensation) as shall be reasonably requested consistent with the Executive’s
positions.

 

(b) During the Term, the Executive agrees to devote his full business time and
attention to the business and affairs of the Company and the Partnership and to
faithfully and diligently perform, to the best of his ability, all of his duties
and responsibilities hereunder. Nothing in this Agreement shall preclude the
Executive from devoting reasonable time and attention to (i) serving, with the
approval of



--------------------------------------------------------------------------------

the Board, as a director, trustee or member of any committee of any
organization, (ii) engaging in charitable and community activities and (iii)
managing his personal investments and affairs; provided that such activities do
not involve any material conflict of interest with the interests of the Company
or, individually or collectively, interfere materially with the performance by
the Executive of his duties and responsibilities under this Agreement.
Notwithstanding the foregoing and except as expressly provided herein, during
the Term, the Executive may not accept employment with any other individual or
entity, or engage in any other venture which is directly or indirectly in
conflict or competition with the business of the Company or the Partnership.

 

(c) The Executive’s office and place of rendering his services under this
Agreement shall be in the principal executive offices of the Company which shall
be in the Washington, D.C. metropolitan area. Under no circumstances shall the
Executive be required to relocate from the Washington, D.C. metropolitan area or
provide services under this Agreement in any other location other than in
connection with reasonable and customary business travel. During the Term, the
Company shall provide the Executive with executive office space, and
administrative and secretarial assistance and other support services consistent
with his position as Chairman of the Board and Chief Executive Officer and with
his duties and responsibilities hereunder.

 

3. Board of Directors. While it is understood that the right to elect directors
of the Company is by law vested in the stockholders and directors of the
Company, it is nevertheless mutually contemplated that, subject to such rights,
during the Term the Executive will serve as a member of the Company’s Board of
Directors.

 

4. Salary; Additional Compensation; Perquisites and Benefits.

 

(a) During the Term, the Company and the Partnership will pay the Executive a
base salary at an aggregate annual rate of not less than $424,360 per annum,
subject to annual review by the Compensation Committee of the Board (the
“Compensation Committee”), and in the discretion of such Committee, increased
from time to time. Once increased, such base salary may not be decreased. Such
salary shall be paid in periodic installments in accordance with the Company’s
standard practice, but not less frequently than semi-monthly.

 

(b) For each fiscal year during the Term, the Executive will be eligible to
receive a bonus from the Company. The award and amount of such bonus shall be
based upon the achievement of predefined operating or performance goals and
other criteria established by the Compensation Committee, which goals shall give
the Executive the opportunity to earn a bonus in the following amounts:
threshold target - 25% of base salary; internal plan - 60% of base salary;
target - 100% of base salary; and maximum bonus amount - 125% of base salary. In
addition to the foregoing bonus amounts, the Executive will be eligible to
receive in 2007 a one-time additional bonus award in stock having a maximum
value of $450,000 as a long term incentive for the 2004, 2005, and 2006 fiscal
years based upon the achievement of certain absolute and relative shareholder
returns, the calculation of which shall be made in a manner consistent with the
calculation of the Executive’s other long term stock incentive awards

 

2



--------------------------------------------------------------------------------

for those years. Such one-time additional bonus award shall be in addition to,
and not to the exclusion of, any other long-term incentive stock awards to which
the Executive might otherwise be entitled to for the 2004, 2005, and 2006 fiscal
years.

 

(c) During the Term, the Executive will participate in all plans now existing or
hereafter adopted by the Company or the Partnership for their management
employees or the general benefit of their employees, such as any pension,
profit-sharing, bonuses, stock option or other incentive compensation plans,
life and health insurance plans, or other insurance plans and benefits on the
same basis and subject to the same qualifications as other senior executive
officers.

 

(d) At the Board’s sole discretion, Executive shall be eligible for stock option
grants from time to time pursuant to the Company’s Incentive Plan and in
accordance with the terms thereof.



 

(e) The Company and the Partnership will reimburse the Executive, in accordance
with their standard policies from time to time in effect, for all out-of-pocket
business expenses as may be incurred by the Executive in the performance of his
duties under this Agreement.

 

(f) The Executive shall be entitled to vacation time to be credited and taken in
accordance with the Company’s policy from time to time in effect for senior
executives, which in any event shall not be less than a total of four weeks per
calendar year. Such vacation time shall not be carried over year to year, and
shall not be paid out upon termination of employment, or upon expiration of this
Agreement.

 

(g) The Executive shall be granted a car allowance of up to $700 per month (to
be increased annually by the prior year’s consumer price index, (“CPI”)) toward
the lease of an automobile to be leased by the Company for the use of the
Executive.

 

(h) To the fullest extent permitted by applicable law, the Executive shall be
indemnified and held harmless by the Company and the Partnership against any and
all judgments, penalties, fines, amounts paid in settlement, and other
reasonable expenses (including, without limitation, reasonable attorneys’ fees
and disbursements) actually incurred by the Executive in connection with any
threatened, pending or completed action, suit or proceeding (whether civil,
criminal, administrative, investigative or other) for any action or omission in
his capacity as a director, officer or employee of the Company or the
Partnership.

 

Indemnification under this Section 4(h) shall be in addition to, and not in
substitution of, any other indemnification by the Company or the Partnership of
its officers and directors. Expenses incurred by the Executive in defending an
action, suit or proceeding for which he claims the right to be indemnified
pursuant to this Section 4(h) shall be paid by the Company or the Partnership,
as the case may be, in advance of the final disposition of such action, suit or
proceeding upon the Company’s or the Partnership’s receipt of (x) a written
affirmation by the Executive of his good faith belief

 

3



--------------------------------------------------------------------------------

that the standard of conduct necessary for his indemnification hereunder and
under the provisions of applicable law has been met and (y) a written
undertaking by or on behalf of the Executive to repay the amount advanced if it
shall ultimately be determined by a court that the Executive engaged in conduct
which precludes indemnification under the provisions of such applicable law.
Such written undertaking in clause (y) shall be accepted by the Company or the
Partnership, as the case may be, without security therefor and without reference
to the financial ability of the Executive to make repayment thereunder. The
Company and the Partnership shall use commercially reasonable efforts to
maintain in effect for the Term of this Agreement a directors’ and officers’
liability insurance policy, with a policy limit of at least $5,000,000, subject
to customary exclusions, with respect to claims made against officers and
directors of the Company or the Partnership; provided, however , the Company or
the Partnership, as the case may be, shall be relieved of this obligation to
maintain directors’ and officers’ liability insurance if, in the good faith
judgment of the Company or the Partnership, it cannot be obtained at a
reasonable cost.

 

5. Termination.

 

(a) The Term will terminate immediately upon the Executive’s death or, upon
thirty (30) days’ prior written notice by the Company, in the case of a
determination of the Executive’s Disability. As used herein the term
“Disability” means the Executive’s inability to perform his duties and
responsibilities under this Agreement for a period of more than 120 consecutive
days, or for more than 180 days, whether or not continuous, during any 365-day
period, due to physical or mental incapacity or impairment. A determination of
Disability will be made by a physician reasonably satisfactory to both the
Executive and the Company and paid for by the Company or the Partnership whose
decision shall be final and binding on the Executive and the Company; provided
that if they cannot agree as to a physician, then each shall select and pay for
a physician and these two together shall select a third physician whose fee
shall be borne equally by the Executive and either the Company or the
Partnership and whose determination of Disability shall be binding on the
Executive and the Company. Should the Executive become incapacitated, his
employment shall continue and all base and other compensation due the Executive
hereunder shall continue to be paid through the date upon which the Executive’s
employment is terminated for Disability in accordance with this section.

 

(b) The Term may be terminated by the Company upon notice to the Executive upon
the occurrence of any event constituting “Cause” as defined herein.

 

(c) The Term may be terminated by the Executive upon notice to the Company of
any event constituting “Good Reason” as defined herein.

 

4



--------------------------------------------------------------------------------

6. Severance.

 

(a) If the Term is terminated by the Company for Cause,

 

(i) the Company and the Partnership will pay to the Executive an aggregate
amount equal to the Executive’s accrued and unpaid base salary through the date
of such termination;

 

(ii) all unvested options and unvested restricted shares will terminate
immediately; and

 

(iii) any vested options issued pursuant to the Company’s Incentive Plan and
held by the Executive at termination, will expire ninety (90) days after the
termination date.

 

(b) If the Term is terminated by the Executive other than because of death,
Disability or for Good Reason,

 

(i) the Company and the Partnership will pay to the Executive an aggregate
amount equal to the Executive’s accrued and unpaid base salary through the date
of such termination;

 

(ii) all unvested options and unvested restricted shares terminate immediately;
and

 

(iii) any vested options issued pursuant to the Company’s Incentive Plan and
held by the Executive at termination, will expire ninety (90) days after the
termination date.

 

(c) If the Term is terminated upon the Executive’s death or Disability,

 

(i) the Company and the Partnership will pay to the Executive’s estate or the
Executive, as the case may be, a lump sum payment equal to the Executive’s base
salary through the termination date, plus a pro rata portion of the Executive’s
bonus for the fiscal year in which the termination occurred;

 

(ii) the Company will make payments for one (1) year of all compensation
otherwise payable to the Executive pursuant to this Agreement, including, but
not limited to, base salary, bonus and welfare benefits; and

 

(iii) all of the Executive’s unvested stock options and restricted stock awards
will immediately vest and such options, along with those previously vested and
unexercised, will become exercisable for a period of one (1) year thereafter.

 

5



--------------------------------------------------------------------------------

(d) Subject to Section 6(e) hereof, if the Term is terminated by the Company
without Cause or other than by reason of Executive’s death or Disability, in
addition to any other remedies available, or if the Executive terminates the
Term for Good Reason,

 

(i) the Company and the Partnership shall pay the Executive a lump sum equal to
the product of (x) one (1) times the sum of (A) the Executive’s then annual base
salary and (B) the amount of the Executive’s bonus for the preceding year;

 

(ii) all of the Executive’s unvested stock options and restricted stock will
immediately vest and such options, along with those previously vested, will
become exercisable for a period of one (1) year thereafter; and

 

(iii) and the Company shall continue in effect the Executive’s health insurance
benefits until the earlier of (x) one (1) year from the end of the term or (y)
the date on which the Executive obtains health insurance coverage from a
subsequent employer.

 

(e) If, within eighteen (18) months following a Change in Control, the Term is
terminated by the Executive for Good Reason, or by the Company without Cause, or
if the Agreement is not renewed by the Company in accordance with Section 1, in
addition to any other rights which the Executive may have under law or
otherwise, the Executive shall receive the same payments and benefits provided
for under Section 6(d) hereof; provided, that the amount of the multiplier
described in clause (d) of Section 6 hereof shall be increased from one times to
two times.

 

(f) If at any time the Term is not extended pursuant to the proviso to Section 1
hereof as a result of the Company giving notice thereunder that it elects to
permit the term of this Agreement to expire without extension, the Company shall
be deemed to have terminated the Executive’s employment without Cause.

 

(g) As used herein, the term “Cause” means:

 

(i) the Executive’s willful and intentional failure or refusal to perform or
observe any of his material duties, responsibilities or obligations set forth in
this Agreement; provided, however, that the Company shall not be deemed to have
Cause pursuant to this clause (i) unless the Company gives the Executive written
notice that the specified conduct has occurred and making specific reference to
this Section 6(g)(i) and the Executive fails to cure the conduct within thirty
(30) days after receipt of such notice;

 

(ii) any willful and intentional act of the Executive involving malfeasance,
fraud, theft, misappropriation of funds, embezzlement or dishonesty affecting
the Company or the Partnership;

 

6



--------------------------------------------------------------------------------

(iii) the Executive’s conviction of, or a plea of guilty or nolo contendere to,
an offense which is a felony in the jurisdiction involved;

 

(iv) Executive’s material breach of this Agreement; or

 

(vi) Gross misconduct by Executive that is of such a serious or substantial
nature that a substantial likelihood exists that such misconduct would injure
the reputation of the Company if the Executive were to remain employed by the
Company or the Partnership.

 

Termination of the Executive for Cause shall be communicated by a Notice of
Termination. For purposes of this Agreement, a “Notice of Termination” shall
mean delivery to the Executive of a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Company’s Board at a meeting of the Board called and held for the purpose (after
reasonable notice to the Executive and reasonable opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Board prior to
such vote) of finding that in the good faith opinion of the Board, the Executive
was guilty of conduct constituting Cause and specifying the particulars thereof
in detail, including, with respect to any termination based upon conduct
described in clause (i) above that the Executive failed to cure such conduct
during the thirty-day period following the date on which the Company gave
written notice of the conduct referred to in such clause (i). For purposes of
this Agreement, no such purported termination of the Executive’s employment
shall be effective without such Notice of Termination;

 

(h) As used herein, the term “Good Reason” means the occurrence of any of the
following, without the prior written consent of the Executive:

 

(i) assignment of the Executive of duties materially inconsistent with the
Executive’s positions as described in Section 2(a) hereof, or any significant
diminution in the Executive’s duties or responsibilities, other than in
connection with the termination of the Executive’s employment for Cause,
Disability or as a result of the Executive’s death or by the Executive other
than for Good Reason;

 

(ii) the failure of the Company to nominate the Executive to the Board or the
failure of the Executive to be elected to the Board;

 

(iii) the change in the location of the Company’s principal executive offices or
of the Executive’s principal place of employment to a location outside the
Washington, D.C. metropolitan area;

 

(iv) any material breach of this Agreement by the Company or the Partnership
which is continuing; or

 

(v) a Change in Control; provided that a Change of Control shall only constitute
Good Reason if (a) the Company terminates the Executive without cause within
eighteen months following a Change of Control

 

7



--------------------------------------------------------------------------------

or (b) the Company changes the office location to a location outside of the
Washington, D.C. metropolitan area, or changes Executive’s job title,
responsibilities or decreases Executive’s compensation within eighteen months
following a Change of Control and Executive within six months after such change
(but not later than eighteen months following the Change of Control) terminates
the Term of this Agreement;

 

provided, however, that the Executive shall not be deemed to have Good Reason
pursuant to clauses (ii) and (iii) above unless the Executive gives the Company
or the Partnership, as the case may be, written notice that the specified
conduct or event has occurred and the Company or the Partnership fails to cure
such conduct or event within thirty (30) days of the receipt of such notice.
Change of Control will not be deemed “Good Reason,” however, if the Company does
not change the office location to a location outside of the Washington, D.C.
metropolitan area, or if Executive maintains the same title, job
responsibilities and compensation following a Change of Control.

 

(i) As used herein, the term “Change in Control” means the occurrence of any one
of the following events:

 

(i) the acquisition (other than from the Company) by any “Person” (as the term
is used for purposes of Sections 13(d) or 14(d) of the Exchange Act) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of fifty (50%) percent or more of the combined voting power of the
Company’s then outstanding voting securities; or

 

(ii) the individuals who were members of the Board (the “Incumbent Board”)
during the previous twelve (12) month period, cease for any reason to constitute
at least a majority of the Board; provided, however, that if the election, or
nomination for election by the Company’s stockholders, of any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Agreement, be considered as a member of the
Incumbent Board;

 

(iii) approval by the stockholders of the Company of (a) merger, transaction
(including without limitation a “going private transaction”), or consolidation
involving the Company if the stockholders of the Company, immediately before
such merger or consolidation do not, as a result of such merger or
consolidation, own, directly or indirectly, more than fifty (50%) percent of the
combined voting power of the then outstanding voting securities of the
corporation resulting from such merger or consolidation in substantially the
same proportion as their ownership of the combined voting power of the voting
securities of the Company outstanding immediately before such merger or
consolidation or (b) a complete liquidation or dissolution of the Company or an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company; or

 

8



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to clause (i) above solely because fifty (50%) percent or more of the
combined voting power of the Company’s then outstanding securities is acquired
by (a) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Company or any of its subsidiaries or
(b) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition.

 

(j) The amounts required to be paid and the benefits required to be made
available to the Executive under this Section 6 are absolute. Under no
circumstances shall the Executive, upon the termination of his employment
hereunder, be required to seek alternative employment and, in the event that the
Executive does secure other employment, no compensation or other benefits
received in respect of such employment shall be set-off or in any other way
limit or reduce the obligations of the Company under this Section 6.

 

(k) Excise Tax Payments.

 

(i) Gross-Up Payment. If it shall be determined that any payment or distribution
of any type to or in respect of the Executive, by the Company, the Partnership,
or any other person, whether paid or payable or distributed or distributable
pursuant to the terms of the Agreement or otherwise (the “Total Payments”), is
or will be subject to the excise tax imposed by Section 4999 of the Internal
Code of 1986, as amended (the “Code”) or any interest or penalties with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes) imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Total Payments.

 

(ii) Determination by Accountant.

 

(A) All computations and determinations relevant to this Section 6(k) shall be
made by a national accounting firm selected by the Company from among the five
(5) largest accounting firms in the United States (the “Accounting Firm”) which
firm may be the Company’s accountants. Such determinations shall include whether
any of the Total Payments are “parachute payments” (within the meaning of
Section 280G of the Code). In making the initial determination hereunder as to
whether a Gross-Up Payment is required the Accounting Firm shall determine that
no Gross-Up Payment is required, if the Accounting Firm is able to conclude that
no “Change of Control” has occurred (within the meaning of Section 280G of the
Code) on the basis of “substantial authority” (within the meaning of Section
6230 of the Code) and shall provide

 

9



--------------------------------------------------------------------------------

opinions to that effect to both the Company and the Executive. If the Accounting
Firm determines that a Gross-Up Payment is required, the Accounting Firm shall
provide its determination (the “Determination”), together with detailed
supporting calculations regarding the amount of any Gross-Up Payment and any
other relevant matter both to the Company and the Executive by no later than ten
(10) days following the Termination Date, if applicable, or such earlier time as
is requested by the Company or the Executive (if the Executive reasonably
believes that any of the Total Payments may be subject to the Excise Tax). If
the Accounting Firm determines that no Excise Tax is payable by the Executive,
it shall furnish the Executive and the Company with a written statement that
such Accounting Firm has concluded that no Excise Tax is payable (including the
reasons therefor) and that the Executive has substantial authority not to report
any Excise Tax on his federal income tax return.

 

(B) If a Gross-Up Payment is determined to be payable, it shall be paid to the
Executive within twenty (20) days after the later of (i) the Determination (and
all accompanying calculations and other material supporting the Determination)
is delivered to the Company by the Accounting Firm or (ii) the date of the event
which leads to the Gross-up Payment. Any determination by the Accounting Firm
shall be binding upon the Company and the Executive, absent manifest error.

 

(C) As a result of uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments not made by the Company should have been made
(“Underpayment”), or that Gross-Up Payments will have been made by the Company
which should not have been made (“Overpayments”). In either such event, the
Accounting Firm shall determine the amount of the Underpayment or Overpayment
that has occurred. In the case of an Underpayment, the amount of such
Underpayment (together with any interest and penalties payable by the Executive
as a result of such Underpayment) shall be promptly paid by the Company to or
for the benefit of the Executive.

 

(D) In the case of an Overpayment, the Executive shall, at the direction and
expense of the Company, take such steps as are reasonably necessary (including
the filing of returns and claims for refund), follow reasonable instructions
from, and procedures established by, the Company, and otherwise reasonably
cooperate with the Company to correct such Overpayment, provided, however, that
(i) the Executive shall not in any event be obligated to return to the Company
an amount greater than the net after-tax portion of the Overpayment that he has
retained or has recovered as a refund from the applicable taxing authorities and
(ii) this provision shall be interpreted in a manner consistent with the intent
of Section 6(k)(i), which is to make the Executive whole, on an after-tax basis,
from the application of the Excise Taxes, it being acknowledged and understood
that the correction of an Overpayment may result in the Executive repaying to
the Company an amount which is less than the Overpayment.

 

10



--------------------------------------------------------------------------------

(E) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service relating to the possible application of the Excise Tax
under Section 4999 of the Code to any of the payments and amounts referred to
herein and shall afford the Company, at its expense, the opportunity to control
the defense of such claim.

 

7. Confidential Information and Covenants.

 

(a) The Executive acknowledges that the Company and its subsidiaries or
affiliated ventures (“Company Affiliates”) own and have developed and compiled,
and will in the future own, develop and compile, certain Confidential
Information and that during the course of his rendering services hereunder
Confidential Information will be disclosed to the Executive by the Company
Affiliates. The Executive hereby agrees that, during the Term and for a period
of three years thereafter, he will not use or disclose, furnish or make
accessible to anyone, directly or indirectly, any Confidential Information of
the Company Affiliates. In particular, Executive covenants and agrees that
Executive shall not, directly or indirectly, communicate or divulge, or use for
the benefit of Executive or for any other person, or to the disadvantage of the
Company, the Confidential Information or any information in any way relating to
the Confidential Information, without prior written consent from the Company.

 

(b) As used herein, the term “Confidential Information” means any trade secrets,
confidential or proprietary information, or other knowledge, know-how,
information, documents, materials, owned, developed or possessed by a Company
Affiliate pertaining to its businesses, including, but not limited to, records,
memoranda, computer files and disks, audio and video tapes, CD’s, and property
in any form containing information generally not known in the hospitality
industry, including but not limited to trade secrets, techniques, know-how
(including designs, plans, procedures, processes and research records),
operations, market structure, formulas, data, programs, licenses, prices, costs,
software, computer programs, innovations, discoveries, improvements, research,
developments, test results, reports, specifications, data, formats, marketing
data and business plans and strategies, customer lists, client lists and client
contact lists, agreements and other forms of documents, expansion plans,
budgets, projections, and salary, staffing and employment information.
Notwithstanding the foregoing, Confidential Information shall not in any event
include information which (i) was generally known or generally available to the
public prior to its disclosure to the Executive, (ii) becomes generally known or
generally available to the public subsequent to its disclosure to the Executive
through no wrongful act of the Executive, (iii) is or becomes available to the
Executive from sources other than the Company Affiliates which sources are not
known to the Executive to be under any duty of confidentiality with respect
thereto or (iv) the Executive is required to disclose by applicable law or
regulation or by order of any court or federal, state or local regulatory or
administrative body (provided that the Executive provides the Company with prior
notice of the contemplated disclosure and reasonably cooperates with the
Company, at the Company’s sole expense, in seeking a protective order or other
appropriate protection of such information).

 

11



--------------------------------------------------------------------------------

(c) Upon demand by the Company and/or upon termination of employment with the
Company for any reason, Executive shall promptly deliver to the Company all
property and materials, whether written, descriptive, or maintained in some
other form belonging to or relating to the Company, its business affairs and
those of its Affiliates, including all Confidential Information. If Executive
desires to retain copies of any forms or other materials developed by Executive
during his employment with the Company, he may request permission to do so from
the Chief Executive Officer, which permission shall not be unreasonably
withheld.

 

(d) The Executive agrees that during his employment hereunder and for a period
of twelve months thereafter he will not solicit, raid, entice or induce any
person that then is or at any time during the twelve-month period prior to the
end of the Term was an employee of a Company Affiliate (other than a person
whose employment with such Company Affiliate has been terminated by such Company
Affiliate), to become employed by any person, firm or corporation.

 

(e) The Executive agrees that during his employment hereunder and for a period
of twelve (12) months thereafter he will not solicit or accept the business of,
or assist any other person to solicit or accept the business of, any persons or
entities who were vendors of the Company, as of, or within one (1) year prior
to, the Executive’s termination of employment, for the purposes of providing
products or services competitive with the products or services of the Company or
to cause such customers to reduce or end their business with the Company.

 

8. Cooperation with Company. Following the termination of the Executive’s
employment for any reason, Executive shall fully cooperate with the Company in
all matters relating to the winding up of his pending work on behalf of the
Company including, but not limited to, any litigation in which the Company is
involved and the orderly transfer of any such pending work to other employees of
the Company as may be designated by the Company. The Company agrees to reimburse
the Executive for any out-of-pocket expense he incurs in performing any work on
behalf of the Company following the termination of his employment.

 

9. Specific Performance.

 

(a) The Executive acknowledges that the services to be rendered by him hereunder
are of a special, unique, extraordinary and personal character and that the
Company Affiliates would sustain irreparable harm in the event of a violation by
the Executive of Section 7 hereof. Therefore, in addition to any other remedies
available, the Company shall be entitled to specific enforcement and/or an
injunction from any court of competent jurisdiction restraining the Executive
from committing or continuing any such violation of this Agreement without
proving actual damages or posting a bond or other security. Nothing herein shall
be construed as prohibiting the Company from pursuing any other remedies
available to it for such breach or threatened breach, including the recovery of
damages.

 

12



--------------------------------------------------------------------------------

(b) If any of the restrictions on activities of the Executive contained in
Section 7 hereof shall for any reason be held by a court of competent
jurisdiction to be excessively broad, such restrictions shall be construed so as
thereafter to be limited or reduced to be enforceable to the maximum extent
compatible with the applicable law as it shall then appear; it being understood
that by the execution of this Agreement the parties hereto regard such
restrictions as reasonable and compatible with their respective rights.

 

(c) Notwithstanding anything in this Agreement to the contrary, in the event
that the Company fails to make any payment of any amounts or provide any of the
benefits to the Executive when due as called for under Section 6 of this
Agreement and such failure shall continue for twenty (20) days after notice
thereof from the Executive, all restrictions on the activities of the Executive
under Section 7 hereof shall be immediately and permanently terminated.

 

10. Withholding. The parties agree that all payments to be made to the Executive
by the Company pursuant to the Agreement shall be subject to all applicable
withholding obligations of such company.

 

11. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed given and received when delivered personally, four (4) days
after being mailed if sent by registered or certified mail, postage pre-paid, or
by one (1) day after delivery if sent by air courier (for next-day delivery)
with evidence of receipt thereof or by facsimile with receipt confirmed by the
addressee. Such notices shall be addressed respectively:

 

If to the Executive, to:

 

Bruce G. Wiles

1800 North Oak Street, #1407

Arlington, VA 22209.

 

If to the Company or to the Partnership, to:

 

MeriStar Hospitality Corporation

4501 North Fairfax Drive

Suite 500

Arlington, VA 22203

Attention: Legal Department

 

or to any other address of which such party may have given notice to the other
parties in the manner specified above.

 

13



--------------------------------------------------------------------------------

12. Miscellaneous.

 

(a) This Agreement is a personal contract calling for the provision of unique
services by the Executive, and the Executive’s rights and obligations hereunder
may not be sold, transferred, assigned, pledged or hypothecated by the
Executive. The rights and obligations of the Company and the Partnership
hereunder will be binding upon and run in favor of their respective successors
and assigns. The Company will not be deemed to have breached this Agreement if
any obligations of the Company to make payments to the Executive are satisfied
by the Partnership.

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Delaware, without regard to conflict of
laws principles.

 

(c) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.

 

(d) The headings of the various sections of this Agreement are for convenience
of reference only and shall not define or limit any of the terms or provisions
hereof.

 

(e) The provisions of this Agreement which by their terms call for performance
subsequent to the expiration or termination of the Term shall survive such
expiration or termination.

 

(f) The Company and the Partnership shall reimburse the Executive for all costs
incurred by the Executive in any proceeding for the successful enforcement of
the terms of this Agreement, including without limitation all costs of
investigation and reasonable attorneys’ fees and expenses.

 

(g) With the exception of previously executed option agreements and restricted
stock agreements executed by the Executive and the Company and/or the
Partnership (the “Grant Agreements”), this Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all other prior agreements and undertakings, both written and oral,
among the parties with respect to the subject matter hereof, all of which,
except the Grant Agreements shall be terminated on the Commencement Date. In
addition, the parties hereto hereby waive all rights such parties may have under
all other prior agreements and undertakings among them, whether written or oral,
other than the Grant Agreements. Specifically, but not by way of limitation, the
parties hereto hereby waive all rights such parties may have under the Executive
Employment Agreement between them effective as of August 3, 1998, as amended,
which shall be terminated on the Commencement Date.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.

 

EXECUTIVE:

  MERISTAR HOSPITALITY CORPORATION

By:

 

/s/ Bruce G. Wiles

--------------------------------------------------------------------------------

  By:  

/s/ Donald D. Olinger

--------------------------------------------------------------------------------

    Bruce G. Wiles   Name:   Donald D. Olinger         Title:   Executive Vice
President and Chief Financial Officer         MERISTAR HOSPITALITY OPERATING
PARTNERSHIP, L.P.         By:   MeriStar Hospitality Corporation, its general
partner         By:  

/s/ Donald D. Olinger

--------------------------------------------------------------------------------

       

Name:

  Donald D. Olinger        

Title:

  Executive Vice President and Chief Financial Officer

 

15